Citation Nr: 0107710	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
tuberculosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1944 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  The Board notes that the issues on 
appeal previously included entitlement to service connection 
for residuals of asbestos exposure, however, that issue was 
withdrawn during a hearing held at the RO in April 2000.  

The Board has found that additional development is required 
with respect to the claims for service connection for hearing 
loss and tinnitus.  Accordingly, those issues are the subject 
of a remand located at the end of this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for residuals of tuberculosis in a decision of July 26, 1948, 
and the veteran did not perfect an appeal. 

2.  The additional evidence presented since July 26, 1948, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of tuberculosis.




CONCLUSIONS OF LAW

1.  The unappealed RO decision of July 26, 1948, which denied 
service connection for residuals of tuberculosis is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The additional evidence presented since July 26, 1948, is 
not new and material, and the claim for service connection 
for residuals of tuberculosis has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for 
residuals of tuberculosis.  He asserts that his current 
respiratory impairment is attributable to an episode of 
tuberculosis which occurred shortly after service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If active 
tuberculosis is manifest to a compensable degree within three 
years after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

The RO previously denied the veteran's claim for service 
connection for residuals of tuberculosis in a decision of 
July 26, 1948.  The veteran was notified by letter of that 
decision and of his right to file an appeal, but he did not 
do so and the decision became final.

The evidence which was considered at that time included the 
veteran's service medical records which did not contain any 
references to tuberculosis.  The report of an examination of 
the veteran conducted in May 1946 for the purpose of his 
separation from service shows that a chest X-ray was 
interpreted as showing a "healed primary complex in left 
mid-lung", but tuberculosis was not diagnosed and this X-ray 
finding was not considered to be disqualifying.  On the X-ray 
report it was stated that this finding did not require 
treatment or hospitalization.

The previously considered evidence also included a claim form 
submitted by the veteran in May 1948 in which he reported 
that he had been diagnosed as having tuberculosis in March 
1948 by Dr. Crosby.  He also stated that he was hospitalized 
at the VA hospital in Springfield, Missouri.  

A report of therapy conference dated May 4, 1948, from the VA 
hospital in Springfield, Missouri, shows that the veteran was 
a 22 year old male who was admitted to the hospital on April 
20, 1948.  It was noted that a diagnosis of tuberculosis had 
never been made in this case, but that the veteran gave a 
history of weight loss, cough with expectoration, general 
malaise and fever for the past year.  He had been discharged 
from the Army in May 1946.  On admission, films of the chest 
revealed no evidence of pulmonary tuberculosis.  Sputum was 
negative for acid fast bacilli.  Gastrics were pending.  
Urinalysis was negative, and blood count was within normal 
limits.  Serology was negative.  The veteran's condition was 
good and he was afebrile.  The diagnosis was no tuberculosis 
found.  It was recommended that the veteran be discharged, 
holding records until the report of gastric cultures was 
received.  It was noted that the case had also been reviewed 
by a tuberculosis consultant who concurred in the findings 
and recommendations.  

A VA examination report dated later in May 1948 shows that 
the veteran had been troubled with weight loss, cough, 
sputum, and general malaise for the past year.  A family 
physician took X-rays and advised sanitarium care.  On 
examination, the lungs had a few moist rales heard in the 
left apex.  There were diminished breath sounds over the 
right lung.  The report further shows that X-rays of the 
chest dated in April 1948 showed no definite evidence of 
recent infiltration.  Sputum samples taken on four occasions 
in April 1948 showed no AFB seen.  The diagnosis was no 
tuberculosis found.  The report was signed by the Chief of 
the Tuberculosis Service and a ward physician.  A 
supplemental report dated in June 1948 shows that the gastric 
cultures were negative.  The diagnosis was no pulmonary 
tuberculosis found.  The report was signed by the Chief of 
the Tuberculosis Service at the VA hospital in Springfield, 
Missouri.  

In the decision of July 26, 1948, the RO noted that the 
medical evidence disclosed that no pulmonary tuberculosis was 
found.  The RO concluded, therefore, that service connection 
for pulmonary tuberculosis was not warranted.  The veteran 
was informed of the decision by letter in July 1948. 

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented since July 
26, 1948, includes a note from Glenn W. Cosby, M.D., dated in 
February 1949 in which he indicated that he had a notation 
that the veteran had been in his office, but there was no 
other record of treatment rendered.  

A record from the Saint Francis Hospital dated in June 1982 
shows that the veteran was evaluated for weakness of the 
right arm.  It was noted that he smoked half a pack of 
cigarettes a day.  He had a history of chest pain in 1973 
which was treated with a temporary pacemaker, but he had no 
recent episodes of syncope or chest discomfort.  On 
examination, the chest was clear.  The report of a medical 
examination conducted by the VA in December 1982 shows that 
the veteran's respiratory system was found to be normal.

A hospitalization record from the St. John's Regional 
Hospital dated in June 1994 shows that the veteran was 
treated for coronary artery disease.  A chest X-ray was 
interpreted as being normal. 

A record dated in April 1998 from J. David Johnson, M.D., 
shows that the veteran was treated for asthma.  A chest X-ray 
showed no acute process.  Other treatment records contain 
similar information.  None of the foregoing treatment records 
contain any indication that the veteran currently has 
residuals of tuberculosis.  Therefore, the additional records 
do not add any additional pertinent information.

The Board notes that there are several items of evidence in 
which the veteran gave a history of having previously been 
treated for tuberculosis.  A record from M. Burke, M.D., 
dated in November 1970 shows that the veteran gave a history 
of having been admitted to a hospital for tuberculosis.  He 
stated that the diagnosis by the VA was that it was arrested, 
and he only stayed three weeks.  It was also stated that the 
veteran had a history of a VA diagnosis of minimal, inactive 
in 1947.  Significantly, the November 1970 record does not 
include any current findings reflective of tuberculosis.  

A letter from Mitchell L. Willens, M.D., received in 
September 1998 contains the following information:

I am writing to you about [the veteran].  
I have been helping in the care of [the 
veteran] for the last 22 years.  His 
military service began in 1944 and ended 
in 1946.  In 1947 his family physician, 
Dr. Wright Shelton, diagnosed 
Tuberculosis.  This resulted in his 
hospitalization in the Springfield, 
Missouri V.A. Hospital.  (He also 
repeatedly was exposed to asbestos while 
working in the boiler room of the U.S. 
Naval ship S.S. Dupage.)

Since that time [the veteran] had had 
chronic lung problems including dyspnea 
and asthma.  He also has a history of 
myocardial infarction in 1972 and 1994.  
Additional medical history reveals 
osteoarthritis resulting in neck surgery 
in 1982 and 1997.  More recently, in June 
1998, he has had a combination 
pacemaker/defibrillator implanted.

I would greatly appreciate your granting 
[the veteran] Disability Benefits.  He 
has been unable to work for many years 
due to his cardiovascular and pulmonary 
problems.  Please contact me if you need 
further information.  Your consideration 
is appreciated.  

Also submitted is a letter dated in February 2000 from Habib 
G. Munshi. M.D., in which he reported that he had treated the 
veteran in a pulmonary clinic since October 1998 for a severe 
cough.  He stated that the veteran's past medical history 
included being hospitalized for TB in a hospital in 
Springfield Missouri in 1947.  The letter does not contain a 
specific diagnosis.  The doctor stated that with his history 
of TB in the past, the veteran was at risk for reactivation 
of tuberculosis.  

A letter dated in March 2000 from J. David Johnson, M.D., 
shows that the veteran had been intermittently under his care 
for chronic lung disease and intermittent bouts of 
bronchitis.  He stated that the veteran had a history of 
tuberculosis and he believed that this contributed to his 
respiratory problems.  

In reviewing these records, the Board notes that they do not 
contain any examination findings or test results reflective 
of the presence of residuals of tuberculosis, but instead 
simply consist of the history given by the veteran to the 
doctor.  The fact that the veteran's own account of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that the history of the veteran having 
had tuberculosis shortly after service is contradicted by the 
actual records from that period of time which shows that no 
tuberculosis was found.  To the extent that the foregoing 
records can be construed as opinions that the veteran has 
residuals of tuberculosis due to an episode shortly after 
service, the Board notes that an opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

The additional evidence also includes testimony given by the 
veteran and his wife during a hearing held in April 2000 
which was to the effect that the veteran was treated for 
tuberculosis shortly after service and has experienced health 
problems since that time.  Also of record are lay statements 
from the veteran's wife, son, and a former employee which 
contain similar accounts.  The Board notes, however, that the 
Court has held that lay persons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
testimony and the lay statements are not competent evidence 
to show that the veteran has residuals of tuberculosis.  

Thus, there is still no evidence that the veteran has 
residuals of tuberculosis.  For the foregoing reasons, the 
Board finds that the additional evidence presented since July 
26, 1948, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of tuberculosis.  Accordingly, the 
decision of July 26, 1948, which denied service connection 
for residuals of tuberculosis remains final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of tuberculosis.  
The appeal on that issue is denied.


REMAND

The veteran contends that the RO made a mistake by denying 
his claims for service connection for hearing loss and 
tinnitus.  He asserts that he was exposed to loud noise in 
service while working in the engine room of a ship, and that 
this resulted in his current hearing loss and tinnitus.  

There has been a significant change in the statutory law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a)).  After 
receiving an application for benefits, the VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

In light of the heightened duty to provide medical 
examinations and obtain medical opinions when necessary to 
properly adjudicate a claim, the Board finds that the veteran 
should be afforded a hearing loss examination.  Accordingly, 
the case is remanded for the following actions:

1.  The veteran should be afforded a VA 
hearing loss examination to determine the 
nature and etiology of any hearing loss 
and tinnitus which the veteran may have.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should offer an opinion as to whether any 
current hearing loss or tinnitus is 
related to the history of exposure to 
engine room noise in service.  The 
opinion should be expressed in terms of 
whether it is at least as likely as not 
that the hearing loss or tinnitus was 
caused or aggravated by the exposure to 
noise in service.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should adjudicate 
the veteran's claim for service-connection 
for hearing loss and tinnitus.  If any of 
the benefits sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 



